Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of invention Group I, claims 1 – 17 and 20 – 21 in the reply filed on February 07, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim 18 – 19 and 22 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 - 17 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2013/0280513 A1 (Itou) in view of Lake et al. US 2008/0103232 A1 (Lake).

Considering claims 1 – 3, 5 – 6 and 20 - 21…, Itou teaches at Table 1 a hygroscopic polyamide 5.6 fiber having hygroscopicity delta of at least 4 %. Further, Itou does not specifically recognize that the fiber comprises a biodegradable agent. 

Considering claim 7, Lake does not specifically recognize the claimed amount of biodegradable agent. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of biodegradable agent since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount of biodegradable agent is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of biodegradable agent motivated by the desire to optimize the biodegradation time of the polymeric fiber.  
 
Considering claims 8 – 12 and 14, Lake teaches at [0063 and Claim 1] that  according to one embodiment of the present invention, an additive comprises a mixture of a furanone compound, a glutaric acid, carboxylic acid, a hexadecanoic acid compound, a polycaprolactone polymer, organoleptic swelling agent (natural fiber, cultured colloid, cyclo-dextri, polylactic acid, etc.) and a carrier resin to assist with 

Considering claim 13, Lake teaches at [0053, 0061 and 0067] that in embodiments of the present invention the carrier resin may be selected from, but is not limited to the group of: ethylene vinyl acetate, poly vinyl acetate, maleic anhydride, and acrylic acid with polyolefinsethylene-vinyl acetate copolymer with additive ingredients of organoleptic-Organics i.e. cultured colloids and natural or manmade fibers; and that the function of the carrier resin is to assist with placing the additive material into the polymeric material in an even fashion to assure proper biodegradation. Further, Lake does not specifically recognize that the carrier resin is selected from polyamide 6 or polyamide 66. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select polyamide 6 or polyamide 66 as the carrier resin, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to place the additive material into the polymeric material in an even fashion to assure proper biodegradation. 

Considering claim 15, Lake teaches at [0010] that the additive may further comprise one or more of the following: a microbe which can digest the polymeric material a compatibilizing additive, a positive chemotaxis agent to attract the microbes, metal to induce rusting, colorants, and/or inks, and/or metallic particles to increase or 

Considering claims 16 and 17, Lake teaches that testing results from several independent testing laboratories have established the biodegradability of plastic test films, foams and other forms which utilized the biodegradable formulation. The tests concluded that the films, foams and other forms were biodegradable under short and long-term anaerobic and aerobic conditions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2013/0280513 A1 (Itou) in view of Lake et al. US 2008/0103232 A1 (Lake) and further in view of Furuya et al. JP 2006132041 A (Furuya). English abstract of the JP patent is relied upon herein.    

Considering claim 4, Itou in view of Lake is relied upon as set forth above in the rejection of claim 1. Further, Itou does not recognize that the fiber forming polyamide is selected for the Markush group in claim 4. However, Furuya teaches the use of polyamide 4.6 as the fiber forming polymer in fibers having high hygroscopic properties and having favorable texture and excellent comfortability without spoiling its aesthetics. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select polyamide 4.6 as the fiber forming polyamide in modified Itou’s fiber when it is desired to provide the fiber with high hygroscopic 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786